Citation Nr: 0715493	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-03 404	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an erectile dysfunction 
(ED) as secondary to service-connected diabetes mellitus 
(DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for an ED as secondary to the service-connected 
DM.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In December 2003, the RO arranged for the veteran to undergo 
VA examination to obtain specific clinical findings necessary 
to adjudicate the claim on appeal.  Appellate review 
discloses that all of the previously-requested action has not 
been accomplished, and that the evidence currently of record 
is insufficient to fairly adjudicate the claim on appeal.  

Although the veteran underwent VA genitourinary examination 
in February 2004, and the examiner rendered an opinion that 
the veteran's ED was not due to his DM, he failed to render 
the requested medical opinion as to whether the veteran's ED 
was aggravated by his service-connected DM.  The Board points 
out that such a finding is needed to resolve the claim for 
secondary service connection.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one).  As there is no medical evidence or 
opinion that addresses this question, the Board finds that 
this matter must be remanded to the RO to obtain a new VA 
examination of the veteran that contains the requested 
medical opinion with respect to aggravation.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See  38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran for DM and an ED at the Hines VA Medical Center 
(VAMC), Chicago, Illinois from August 2004 to the present 
time should be obtained and associated with the claims 
folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for DM and an 
ED at the Hines VAMC, Chicago, Illinois 
from August 2004 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA genitourinary 
examination to determine the etiology of 
his ED.  The entire claims folder must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The physician should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
currently-diagnosed ED was (a) caused or 
(b) aggravated by the veteran's service-
connected DM.  If aggravation of the non-
service-connected ED by the service-
connected DM is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his conclusion, 
the doctor should review and address the 
findings and opinions of the 21 August 
2003 VA physician, the 4 September 2003 
VA nurse practitioner, the 20 October 
2003 VA physician, and the 7 February 
2004 VA physician.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


